IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00068-CR
                                No. 10-12-00069-CR

TIMOTHY WASHINGTON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the 13th District Court
                           Navarro County, Texas
                   Trial Court Nos. 33701-CR and 33702-CR


                         MEMORANDUM OPINION


      A jury convicted Appellant Timothy James Washington of burglary of a

habitation and possession of a controlled substance, cocaine, in an amount of less than

one gram.     For the burglary conviction, the trial court assessed Washington’s

punishment, enhanced by previous felony convictions, at fifty years’ imprisonment.

For the possession-of-a-controlled-substance conviction, the trial court assessed his

punishment at twenty-four months’ confinement in a state jail facility. This appeal
ensued. Because Washington asserts identical issues in these two appeals, we will

decide them together.

                                Relevant Background

       Bazel Strange was driving to his son Edward Strange’s house on the morning of

May 12, 2011 when he met a pickup truck coming from that direction. As Bazel passed

the truck, he noticed the driver scrunched down in the seat looking through the steering

wheel and a tarp flapping over the truck bed covering something. Bazel went on to his

son’s house. No one was home when Bazel arrived, but the door was slightly open and

the trim on the door by the latch was bent, indicating that someone had forced his way

inside. When Bazel went inside the home, he noticed that a few things were thrown

around the floor and that Edward’s gun safe was missing. Bazel called 911 and then

Edward. Bazel told Edward that his house had been broken into and also described to

Edward the pickup truck that he had seen earlier.

       When Edward, a teacher at Kerens High School, received the call from his father,

he stepped outside the classroom and onto the porch of the building. As he did, he saw

a pickup truck that matched the description of the one that his father described. There

were two people in the cab of the truck and a blue tarp covering a large object in the

truck bed. Edward retrieved his own vehicle and followed in the direction that the

truck went. Edward also called the Navarro County Sheriff’s Office, reported seeing

the truck, and told them that he was following it toward Goodlow. As Edward drove,

he saw a Kerens police officer not far behind him. Edward then saw the pickup parked

in front of a house later identified as being Washington’s home. Edward saw a man

Washington v. State                                                               Page 2
later identified as Bobby Gorman sitting in the driver’s seat and a man later identified

as Washington walking away from the truck carrying a duffle bag.

       Edward decided to allow the Kerens police officer to arrive on the scene before

he did, so Edward passed Washington’s home, turned around, and then parked his

vehicle a short distance from the pickup. When the officers removed the tarp from over

the truck bed, Edward recognized his gun safe, which he later confirmed by way of

records reflecting the serial number. When Edward returned home, he also noticed that

his PlayStation game console was missing from his living room. The sheriff’s office

later returned to him his PlayStation 3 game console (for which he also had the serial

number), PlayStation 2 and 3 games, controllers for the game system, a .22 rifle, and

several other things.

       Navarro County Sheriff’s Detective Hank Bailey responded to the scene in

Goodlow.      Only Gorman was being detained at that time.         Gorman confessed to

Detective Bailey at the scene that he had stolen some of the items in the truck. Detective

Bailey thought that Gorman must have had some help to be able to get the gun safe into

the truck, but Gorman did not admit that he had any help. Gorman and his truck were

transported to the sheriff’s office.

       Gorman gave his first of four statements to Detective Bailey at about 1 p.m. that

afternoon. Gorman explained that he had pried open the door to Edward’s house and

stolen several items. In the bedroom of the house, he found a large safe that he could

not move by himself. Gorman left Edward’s house and went to Washington’s house to

get him to help move the safe. Washington agreed and went back to Edward’s house

Washington v. State                                                                 Page 3
with Gorman. The two men turned the safe on its side and slid it out the door on

jackets and a piece of carpet until they were able to get it into the back of the truck.

Gorman also stated that he had “done other burglaries in the area” and would help the

officers locate the property he had stolen.

       After talking to Detective Bailey and also learning that Edward and a Kerens

police officer saw Washington initially walking away from the pickup when they first

arrived where the pickup was, Navarro County Sheriff’s Sergeant Clint Andrews went

to Washington’s house to locate Washington and to see if he had any involvement in

the burglary.     Washington said that he had no knowledge of a burglary and no

knowledge of anything stolen on his property. Sergeant Andrews asked if he could

look around the outside of Washington’s house. Washington allowed him to do so.

Sergeant Andrews then asked if he could look around the inside of Washington’s

house. Washington consented. Once inside, Washington showed Sergeant Andrews

his bedroom.          Once inside the bedroom, Sergeant Andrews saw, in plain view,

marijuana seeds and stems, marijuana residue, and cocaine residue. At that point,

Washington said that he was not going to let him search any further.

       All the occupants of the home were detained while Sergeant Andrews left and

procured a search warrant for Washington’s residence. After returning to Washington’s

residence with the search warrant, Sergeant Andrews found evidence from the

burglary, including Edward’s PlayStation game console and games, inside a bag in

Washington’s bedroom closet.         Washington was arrested, and he gave a written

statement to Sergeant Andrews later that day, which stated in part: “The cigarette

Washington v. State                                                               Page 4
package with the cocaine residue in it belongs to me and no one else in the residence. I

claim full responsibility for the narcotics located inside my residence.”

                            Lesser Included Offense Charge

       In his first issue, Washington contends that the trial court’s denial of his

requested lesser-included-offense charge on theft constituted harmful error that

requires reversal.

       We use a two-step analysis to determine whether an appellant was entitled to a

lesser-included-offense instruction. Hall v. State, 225 S.W.3d 524, 528 (Tex. Crim. App.

2007); Rousseau v. State, 855 S.W.2d 666, 672-73 (Tex. Crim. App. 1993). First, the lesser

offense must be a lesser-included offense of the charged offense as defined by article

37.09 of the Code of Criminal Procedure. Moore v. State, 969 S.W.2d 4, 8 (Tex. Crim.

App. 1998); see TEX. CODE CRIM. PROC. ANN. art. 37.09 (West 2006). Second, there must

be some evidence in the record that would permit a jury to rationally find that if the

appellant is guilty, he is guilty only of the lesser offense. Hall, 225 S.W.3d at 536; Salinas

v. State, 163 S.W.3d 734, 741 (Tex. Crim. App. 2005); Rousseau, 855 S.W.2d at 672-73. The

evidence must be evaluated in the context of the entire record. Moore, 969 S.W.2d at 8.

There must be some evidence from which a rational jury could acquit the appellant of

the greater offense while convicting him of the lesser-included offense. Id. The court

may not consider whether the evidence is credible, controverted, or whether it conflicts

with other evidence. Id. Anything more than a scintilla of evidence may be sufficient to

entitle a defendant to a lesser charge. Hall, 225 S.W.3d at 536.

       Washington argues that the first prong of the two-part test is met as a matter of

Washington v. State                                                                     Page 5
law because all of the elements of misdemeanor theft under Penal Code section 31.03

are implicit in felony burglary under Penal Code section 30.02. Washington further

claims that the second prong of the two-part test is met because there is evidence in the

record that: “1) Gorman explicitly denied that [Washington] had any complicity in the

burglary; and 2) the police did find some of the stolen goods in [Washington’s] home;

and 3) the owner of the property testified that the goods identified as coming from

[Washington’s] home had a value of around $1000.” The State responds, however, that

although the offense of theft can be a lesser-included offense of burglary, see Phillips v.

State, 178 S.W.3d 78, 82 (Tex. App.—Houston [1st Dist.] 2005, pet. ref’d), Washington

has failed to meet the second prong of the test which requires evidence showing that he

was guilty only of theft. The State argues that if the jury believed the evidence that

Washington points to, then it would have found Washington not guilty of any crime

rather than guilty only of theft. We agree with the State.

       A person commits the offense of theft if he unlawfully appropriates property

with intent to deprive the owner of property. TEX. PENAL CODE ANN. § 31.03(a) (West

Supp. 2012). The person unlawfully appropriates property if it is without the owner’s

effective consent or the property is stolen and the actor appropriates the property

knowing it was stolen by another. Id. § 31.03(b)(1), (2).

       Gorman’s third statement, which Washington introduced into evidence, declared

that Gorman alone burglarized Edward Strange’s property and that Washington was

not present, did not participate, and had no knowledge of the burglary. Gorman further

wrote in the statement that he sold Washington a PlayStation 3 game system that was

Washington v. State                                                                  Page 6
taken from Edward Strange’s house without Washington knowing it was a stolen item

from the burglary. Similarly, the State called Navarro County Sheriff’s Sergeant Clint

Andrews, who testified that Washington told him that he had no knowledge of a burglary

and that he had no knowledge of any stolen items on his property.

       If a defendant either presents evidence that he committed no offense or presents

no evidence, and there is no evidence otherwise showing that he is guilty only of a

lesser-included offense, then a charge on a lesser-included offense is not required.

Bignall v. State, 887 S.W.2d 21, 25 (Tex. Crim. App. 1994).           Here, the evidence

Washington relied upon to support his requested lesser-included-offense charge

supported only an acquittal, not a conviction for the lesser-included offense of theft. See

Lofton v. State, 45 S.W.3d 649, 652 (Tex. Crim. App. 2001) (“A defendant’s own

testimony that he committed no offense, or testimony that otherwise shows that no

offense occurred at all, is not adequate to raise the issue of a lesser-included offense.”);

see also Pollard v. State, 392 S.W.3d 785, 803 (Tex. App.—Waco 2012, pet. ref’d). Further,

there is no evidence from any other source from which a rational jury could find that if

Washington was guilty, he was guilty only of theft.

       Because no evidence exists in the record that would permit a rational jury to find

that Washington is guilty only of theft, we cannot say that the trial court erred in

denying Washington’s request for a charge on the lesser-included offense of theft. See

Hall, 225 S.W.3d at 536; Salinas, 163 S.W.3d at 741; Rousseau, 855 S.W.2d at 672-73. We

overrule Washington’s first issue.



Washington v. State                                                                   Page 7
                                   Rule 404(b) Notice

       In his third issue, Washington contends that the State violated his right to a fair

trial by introducing, without the required notice, evidence that is governed by Rule

404(b). Rule 404(b) states:

       Other Crimes, Wrongs or Acts. Evidence of other crimes, wrongs or acts
       is not admissible to prove the character of a person in order to show action
       in conformity therewith. It may, however, be admissible for other
       purposes, such as proof of motive, opportunity, intent, preparation, plan,
       knowledge, identity, or absence of mistake or accident, provided that
       upon timely request by the accused in a criminal case, reasonable notice is
       given in advance of trial of intent to introduce in the State’s case-in-chief
       such evidence other than that arising in the same transaction.

TEX. R. EVID. 404(b). Several months prior to trial, Washington’s counsel filed a Rule

404(b) notice request, asking for “notice, at least five days prior to the commencement of

trial, by the State of its intent to introduce evidence in its case in chief of any other

crimes, wrongs, or acts allegedly committed by Defendant, other than those alleged in

the Indictment or Information in this cause.”

       During his opening statement to the jury, the prosecutor explained Gorman’s

several statements as follows:

              Gorman on May the 12th, gives his first written statement to
       Detective Bailey. In his first written statement he states that Washington
       helped in the burglary. He helped him get the safe and describes some of
       the stolen items later found in the defendant’s closet at Mr. Washington’s
       home.

              The next day Mr. Gorman gives a second statement which goes into
       more detail about what Mr. Washington was wearing that day, and that
       he pulled his sleeves up to cover his hands so he wouldn’t leave
       fingerprints. Later Gorman comes to court, pleads guilty and is sentenced
       to 15 years in prison in the Texas Department of Criminal Justice. Before
       he leaves the Navarro County Jail to go to prison he writes out a

Washington v. State                                                                    Page 8
       handwritten statement, statement number three that states Washington
       didn’t have anything to do with the burglary[;] I just sold him that stuff
       that was in his house that day.

              Now these, the first two statements are obviously in conflict with
       the third statement. Gorman was brought back from prison yesterday and
       Detective Bailey interviewed him again. So this is statement number four.
       In statement number four, Mr. Gorman says the first two statements are
       the truth. The third statement was made because of the threats he
       received from the defendant Washington against himself and his family.
       And Mr. Gorman didn’t think he could protect his family while he was in
       prison. And Mr. Gorman’s family still lives in the Kerens, Texas area.

Once the prosecutor concluded his opening statement, defense counsel informed the

trial court that she needed to make a motion outside of the jury’s presence.           The

following exchange then took place outside the jury’s presence:

                [Defense Counsel]: Okay. Judge, based on the statement made by
       [Prosecutor], he’s indicated that Mr. Gorman made a statement saying
       that . . . the reason he had made the third statement was because of threats
       made to him. That’s the first I’ve heard of that, Judge. I was never
       informed of that prior to today, that there were any threats made against
       him. If there were threats made against him we should have been told.
       And as to a fourth statement made to Mr. Bailey obviously recently that’s
       the first I’ve heard of that too. I didn’t even know there was even a
       statement made to him obviously just recently when he came back to the
       jail, which would obviously answer the question why he refused to talk to
       me also.

              THE COURT: Okay. It seems like I heard from opening statement
       that the statement was given yesterday; is that correct?

              [Prosecutor]: It is, your Honor. Well, there’s four statements.
       There are two written statements that were given by Mr. Gorman at or
       near the time of the offense.

               [Defense Counsel]: We do have both of those, Judge.

              [Prosecutor]: Okay. And there’s a third written statement that was
       given by Mr. Gorman after he entered his plea of guilty but before he was
       transferred to the TDC unit.

Washington v. State                                                                   Page 9
               [Defense Counsel]: [Prosecutor] provided that.

               [Prosecutor]: That was provided under Brady.

               [Defense Counsel]: Yes, it was.

             [Prosecutor]: Yesterday Mr. Gorman was transferred back to
       Navarro County pursuant to a bench warrant requested by the State. He
       was interviewed by Detective Bailey. He told Detective Bailey, and I was
       present for the interview, that he gave the third statement under duress
       because he had received threats against himself and his family from the
       defendant and that he has received further threats since he’s been back in
       Navarro County not directly, but indirectly on behalf of the defendant
       against himself and his family.

               THE COURT: Okay.

               [Prosecutor]: I am not sure I understand what the objection is. I
       mean, I don’t know not [sic] what it is that [Defense Counsel] wants. Even
       if he gave those statements three weeks ago, I don’t know that the defense
       is entitled to a preview of what the State’s witnesses[‘] testimony will be.

             [Defense Counsel]: We’re arguing under Brady that they should
       have been produced. At the very least we should have known he was
       making the allegation that my client was threatening him or that he had
       signed a statement under duress.

               [Prosecutor]: How is that Brady?

               THE COURT: Well, I don’t believe it’s Brady. Do you have a copy
       of the statement?

               [Prosecutor]: The statement taken yesterday, your Honor?

               THE COURT: Yes.

              [Prosecutor]: I have it on audio disk. It wasn’t written. It was
       recorded and he was told it was being recorded. He was [M]irandized but
       it was just, functionally it was easier to just turn on the recorder than it
       was to try to type everything out.

               [Defense Counsel]: And are you intending on producing that?

Washington v. State                                                                   Page 10
               [Prosecutor]: Yes.

               [Defense Counsel]: We weren’t even provided with that.

               [Prosecutor]: This was at 6:00 last night, your Honor.

             THE COURT: Okay. I’ll tell you what, at a break if you can make a
       copy of it for her to review and/or play.

               [Prosecutor]: Your Honor, I don’t think she’s entitled to a copy of
       it.

               THE COURT: Well, I’m talking when, after -- when is he going to
       testify?

               [Prosecutor]: It won’t be at least until after lunch. Now after he
       testifies then --

               THE COURT: Yeah.

              [Prosecutor]: -- certainly she will be entitled to a prior statement.
       But it’s not Brady. He didn’t say, certainly didn’t say anything that’s
       exculpatory to visa, via, the defendant. And regardless of the timing I
       don’t think that the defense is entitled to a preview of what every state’s
       witness is going to say. I don’t think we were obliged to give the defense
       the two written statements we did give.

               THE COURT: I guess that’s where I was, you gave the defense the
       first three, I understand you’re not obligated unless the witness -- so
       whenever he has testified, if he does testify, if you can have a copy of it
       available.

       The next day, Gorman testified, and then the State called Navarro County

Sheriff’s Detective Hank Bailey to authenticate the audio recording of Gorman’s fourth

statement. But before Detective Bailey began testifying, the following exchange took

place during a bench conference:

               [Defense Counsel]: Is this on the testimony regarding the tape?


Washington v. State                                                                   Page 11
               [Prosecutor]: Actually, this is the video. We are going to get to the
       tape.

              [Defense Counsel]: I want to keep a running objection from the
       original objections from --

               THE COURT: Okay.

               [Defense Counsel]: -- the opening, sorry, that I stated at that time --

               THE COURT: Okay.

               [Defense Counsel]: -- regarding the information on the audio.

               THE COURT: It will be noted for the record.

               [Prosecutor]: Thank you, Judge.

               [Defense Counsel]: Thank you, Judge.

               [Prosecutor]: I am lost. What information was that?

             [Defense Counsel]: Okay. Not having had the information prior to
       today’s testimony.

               [Prosecutor]: Oh. You mean the Monday night statement?

               [Defense Counsel]: Right.

               [Prosecutor]: Okay.

               [Defense Counsel]: Thank you.

       Thereafter, Detective Bailey authenticated the audio recording, and it was

admitted into evidence. Detective Bailey then testified:

             Q.      And what was Mr. Gorman’s explanation for those
       inconsistencies the Monday evening?

              A.     During the interview that I conducted on Monday evening,
       he said that he gave this statement for his own well-being and his family’s
       protection.

Washington v. State                                                                      Page 12
              Q.     Okay. Did he say that he had received threats before he
       gave that statement?

               A.     Yes. He had been threatened while he was there in jail, and
       he felt his family’s health and well-being were in danger.

              Q.     Okay. And did he indicate whether he had received further
       threats since he’s been brought back to Navarro County from the Texas
       Department of Criminal Justice?

               A.     Yes, he –

                      [Defense Counsel]: Judge, I am going to have to object at
       this point. It’s hearsay.

                      [Prosecutor]: I’m sorry.

                      [Defense Counsel]: Hearsay.

                      [Prosecutor]: It’s on the recording, your Honor.

                      [Defense Counsel]: Okay. Well –

                    THE COURT: Let’s – I will sustain. It’s been admitted. It’s
       going to be published.

                      [Defense Counsel]: Exactly.

                      THE COURT: Let’s proceed.

The audio recording was then played for the jury without further objection. On the

recording, Gorman told Detective Bailey he only made the third statement because he

was housed with “one of [Washington’s] people,” and he was being threatened.

       The State initially argues that Washington has failed to preserve his third issue

for review. To preserve a complaint for appellate review, the record must show that the

appellant made the complaint to the trial court by a timely request, objection, or motion


Washington v. State                                                                 Page 13
that stated the grounds for the ruling that the appellant sought from the trial court with

sufficient specificity to make the trial court aware of the complaint, unless the specific

grounds were apparent from the context. TEX. R. APP. P. 33.1(a)(1)(A). Further, the trial

court must have ruled on the request, objection, or motion, either expressly or

implicitly, or the complaining party must have objected to the trial court’s refusal to

rule. TEX. R. APP. P. 33.1(a)(2). The complaint raised on appeal must comport with the

specific objection made at trial, or it is not preserved. Duran v. State, 163 S.W.3d 253, 256

(Tex. App.—Fort Worth 2005, no pet.).

       Here, Washington’s initial objection to Gorman’s fourth statement and his claims

that Washington’s threats caused him to make his third statement was that Gorman’s

fourth statement should have been produced under Brady v. Maryland, 373 U.S. 83, 83
S. Ct. 1194, 10 L. Ed. 2d 215 (1963). Washington did not complain that he had not been

given proper notice under Rule 404(b). The next day, before Detective Bailey began

testifying about Gorman’s fourth statement, Washington expressed his desire for a

running objection of the “original objections,” which the trial court said would be

noted. Again, Washington never complained that he had not been given proper notice

under Rule 404(b). Then, when Detective Bailey testified directly about the threats

Gorman told him he had allegedly received, Washington’s only objection was a hearsay

objection and not that the State had failed to give him proper notice of the alleged

extraneous offense under Rule 404(b). Finally, when the audio recording was played

for the jury, Washington made no further objection.

       Because Washington did not make the complaint in his third issue to the trial

Washington v. State                                                                   Page 14
court, he has failed to preserve it for review. We overrule Washington’s third issue.

                                  Right to Confrontation

         In his fourth issue, Washington contends that his right to confront the witnesses

against him was compromised because he could not cross-examine the unidentified

witness whom Gorman claimed conveyed the threat to him. But again, Washington

failed to preserve this issue for appellate review because he did not object on such

grounds in the trial court. See TEX. R. APP. P. 33.1(a)(1)(A); see Paredes v. State, 129 S.W.3d
530, 535 (Tex. Crim. App. 2004) (overruling appellant’s constitutional confrontation

clause issues because he did not preserve issues related to Confrontation Clause at

trial). A general hearsay objection does not preserve an issue on confrontation clause

grounds. Reyna v. State, 168 S.W.3d 173, 179 (Tex. Crim. App. 2005). Furthermore,

Washington’s general hearsay objection was sustained, and to preserve a complaint for

review, a defendant must receive an adverse ruling on his objection. Ramirez v. State,

815 S.W.2d 636, 643 (Tex. Crim. App. 1991). We thus overrule Washington’s fourth

issue.

                              Admission of Search Warrant

         In his fifth issue, Washington contends that the trial court’s admission into

evidence of the search warrant was harmful error.           More specifically, Washington

complains that the search warrant contained material about his drug-related past that

was “non-probative and altogether prejudicial” regarding the possession charge.

         Assuming without deciding that the trial court erroneously admitted the search

warrant, the error is non-constitutional and will be disregarded unless it affected

Washington v. State                                                                     Page 15
Washington’s substantial rights. See TEX. R. APP. P. 44.2(b); Russell v. State, 155 S.W.3d
176, 181 (Tex. Crim. App. 2005) (violation of evidentiary rule is non-constitutional

error). Substantial rights are not affected by the erroneous admission of evidence if,

after examining the record as a whole, we have fair assurance that the error did not

influence the jury, or had but a slight effect. Motilla v. State, 78 S.W.3d 352, 356 (Tex.

Crim. App. 2002).     In conducting a harm analysis under Rule 44.2(b), we decide

“whether the error had a substantial or injurious effect on the jury verdict.” Morales v.

State, 32 S.W.3d 862, 867 (Tex. Crim. App. 2000). We “consider everything in the record,

including any testimony or physical evidence admitted for the jury’s consideration, the

nature of the evidence supporting the verdict, the character of the error and how it

might be considered in connection with other evidence in the case[,] . . . the jury

instruction given by the trial judge, the State’s theory and any defensive theories,

closing arguments, and voir dire if material to appellant’s claim.” Id. We also consider

overwhelming evidence of guilt, but that is only one factor in our harm analysis.

Motilla, 78 S.W.3d at 356-58.

       Before the admission of the search warrant in this case, Gorman testified that he

initially went over to Washington’s house to “purchase some crack.” Sergeant Andrews

then testified that during the search of Washington’s home, Washington showed

Sergeant Andrews his personal bedroom where Sergeant Andrews saw, in plain view,

marijuana seeds and stems, marijuana residue, and cocaine residue. Sergeant Andrews

also identified small plastic baggies that are commonly used to distribute narcotics that

were found in Washington’s bedroom. Finally, Sergeant Andrews identified a written

Washington v. State                                                                Page 16
statement that Washington gave to him, which stated in part: “The cigarette package

with the cocaine residue in it belongs to me and no one else in the residence. I claim full

responsibility for the narcotics located inside my residence.”

       Under these circumstances, we have a fair assurance that even assuming the

search warrant was erroneously admitted, it did not influence the jury or had but a

slight effect regarding the possession charge. We overrule Washington’s fifth issue.

                               Enhancement Allegations

       In his second issue, Washington contends that the State failed to properly prove

the two prior convictions for enhancement purposes because the penitentiary packet

had been “violated” and was therefore no longer self-authenticating.

       To establish a defendant’s prior conviction, the State must prove beyond a

reasonable doubt that (1) a prior conviction exists, and (2) the defendant is linked to that

conviction. Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007). No specific

document or mode of proof is required to prove these two elements.              Id.   While

evidence of a certified copy of a final judgment and sentence may be a preferred and

convenient means, the State may prove both of these elements in a number of different

ways, including (1) the defendant’s admission or stipulation, (2) testimony by a person

who was present when the person was convicted of the specified crime and can identify

the defendant as that person, or (3) documentary proof (such as a judgment) that

contains sufficient information to establish both the existence of a prior conviction and

the defendant’s identity as the person convicted. Id. at 921-22.

       Before trial, the State filed a notice of intent to enhance punishment in

Washington v. State                                                                   Page 17
Washington’s burglary of a habitation case from a second-degree felony to a first-degree

felony. See TEX. PENAL CODE ANN. § 12.42(b) (West Supp. 2012), § 30.02(c)(2) (West

2011). The State alleged that Washington, before the date of the burglary offense, had

previously been finally convicted of a felony offense, to-wit:

              On the 2nd day of July, 2008, Defendant was convicted of the
       felony offense of Possession of Controlled Substance, Penalty Group One,
       in an Amount Less than 4 Grams but Greater than One Gram, in the 13th
       District Court of Navarro County, cause number 31879;

              On the 2nd day of July, 2008, Defendant was convicted of the
       felony offense of Unlawful Possession of a Firearm by Felon in 13th District
       Court of Navarro County, cause number 31887.

The written judgment shows that the trial court made a finding of true on the

enhancement allegations.1

       To prove the existence of the prior convictions and Washington’s identity as the

person convicted, the State first introduced through Sergeant Andrews the booking

sheet from Washington’s May 12, 2011 arrest. Sergeant Andrews testified that the

document showed a photograph of Washington and included his birthdate, driver’s

license number, social security number, DPS number, and FBI number. The State then

introduced through Navarro County Sheriff’s Detective Stan Farmer the booking sheet

from Detective Farmer’s arrest of Washington on January 17, 2008 for evading arrest in

a vehicle, possession of a controlled substance over one gram and under four grams,

and unlawful possession of a firearm by a felon.               The booking sheet showed a

photograph of Washington and included his birthdate, driver’s license number, DPS

1 The written judgment also indicates that Washington pleaded true to the enhancement allegations;
however, we have been unable to locate where Washington made any pleading to the enhancement
allegations.

Washington v. State                                                                       Page 18
number, and FBI number.        Detective Farmer explained that the DPS number is

generated when an individual is first charged with a crime and that the number follows

the person throughout every case. The birthdate, driver’s license number, DPS number,

and FBI number from the January 17, 2008 booking sheet matched those from the May

12, 2011 booking sheet.

       The State then introduced certified copies of criminal docket sheets in case

numbers 31879 and 31887, in which the defendant is identified as “Timothy J.

Washington.” The State also introduced certified copies of Texas Department of Safety

Supplemental Criminal History Reporting Forms for “Timothy James Washington.”

The birthdate and DPS number on the forms matched those from Washington’s booking

sheets. These documents showed that Washington was arrested on January 17, 2008,

and identified his offenses as possession of a controlled substance, penalty group one,

in an amount greater than one gram but less than four grams and unlawful possession

of a firearm by a felon. The documents showed that Washington pleaded guilty to the

offenses and was sentenced to six years’ confinement for each offense on July 2, 2008.

       Finally, the State introduced a pen packet containing a photograph of Timothy

James Washington and copies of the July 2, 2008 judgments of conviction in the 13th

District Court in Navarro County in case numbers 31879 and 31887 for possession of a

controlled substance, penalty group one, in an amount greater than one gram but less

than four grams and unlawful possession of a firearm by a felon, respectively. When

the State offered the pen packet as a self-authenticating document, defense counsel

replied, “It looks like it’s been tampered with. I don’t even know if it’s the original.

Washington v. State                                                               Page 19
How do you know that that paper wasn’t included in there that wasn’t in there

originally?” The prosecutor explained:

       Your Honor, I will tell the Court that I undid the staples up here and
       restapled it because with it stapled the way it was, I was unable to verify
       these numbers across the top, the TRN number, the DPS number, and the
       FBI number. I wanted to do that before I offered it into evidence.

Defense counsel nevertheless stated, “That’s going to be my objection.” The trial court

overruled the objection and admitted the pen packet into evidence.

       Washington argues that the trial court erred in admitting the pen packet because

it was no longer self-authenticating once it had been “tampered” with. We disagree.

The trial court was free to believe the State’s explanation for why the pen packet had

been restapled and admit the otherwise self-authenticating document. But even if the

trial court erroneously admitted the pen packet into evidence, such error was harmless

because even without the pen packet, the evidence was sufficient for the trial court to

find both the existence of the prior convictions and Washington’s identity as the person

convicted. See Flowers, 220 S.W.3d at 921-22. Washington argues in his brief that

without the pen packet, “the State failed to fulfill its established duty to present

properly authenticated judgments of the alleged prior convictions.”       But as stated

above, a final written judgment is not required to prove a prior conviction. Id. Here,

the testimony of Sergeant Andrews and Detective Farmer together with the booking

sheets, certified copies of criminal docket sheets, and certified copies of Texas

Department of Safety Supplemental Criminal History Reporting Forms are sufficient for

a reasonable trier of fact to find the existence of the prior convictions beyond a


Washington v. State                                                                  Page 20
reasonable doubt. We overrule Washington’s second issue.

                                   Conclusion

       Having overruled all of Washington’s issues, we affirm the trial court’s

judgments.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 7, 2013
Do not publish
[CRPM]




Washington v. State                                                      Page 21